Exhibit 10.2




[OneBeacon Letterhead]




[●], 2017


[Name]
[Address]
[City, State Zip]


Retention Agreement


Dear [●]:


As you know, it is expected that Intact Financial Corporation (“Parent”) will
acquire OneBeacon Insurance Group, Ltd. (“OneBeacon”) pursuant to a merger
agreement entered into by Parent, its affiliates and OneBeacon.  You are an
important member of the senior leadership team of OneBeacon, and your continued
employment with OneBeacon on and after the merger is important to the continued
success of OneBeacon and its business.


As an incentive to you to continue in the employment of OneBeacon on and after
the merger, OneBeacon will provide you the retention payments described below,
on the terms and conditions set forth in this Retention Agreement.


1.                Retention Bonus.  Subject to terms and conditions herein,
OneBeacon will pay you a cash retention bonus in the aggregate amount of $[●]
(the “Bonus”) on the following schedule:


(a)            34% of the Bonus will be payable as of the date the merger
becomes effective (the “Closing Date”), subject to your continued employment in
good standing with OneBeacon or one of its subsidiaries through the Closing Date
and your reasonable cooperation in consummating the merger (as determined by
OneBeacon); provided, that, if OneBeacon believes you are not so cooperating, it
shall provide you written notice specifying the particular circumstances and a
period of not less than 10 days to cure.
 
(b)            33% of the Bonus will be payable as of the first anniversary of
the Closing Date, subject to your continued employment with Parent or one of its
subsidiaries (including OneBeacon) through such date (the “Second Installment”).
 
(c)            33% of the Bonus will be payable as of the second anniversary of
the Closing Date, subject to your continued employment with Parent or one of its
subsidiaries (including OneBeacon) through such date (the “Third Installment”).


If the condition to payment is satisfied, each of the above payments will be
paid on or as soon as practicable following the payment date specified above
(but in no event later than 30 days following such date).
 

--------------------------------------------------------------------------------

 
2.                Termination of Employment.


(a)            Involuntary Termination.  In the event you incur an Involuntary
Termination (as defined in Annex A), you will be paid your Bonus by OneBeacon,
subject to Sections 2(d), 3 and 5 hereof.   If such termination occurs prior to
the payment of the Second Installment, then a portion of the Bonus will be paid
to you in a lump sum following the later of (x) the Closing Date and (y) the
termination of your employment.  Such portion of the Bonus will equal (i) 50% of
the Bonus minus (ii) any portion of the Bonus already paid to you as of the date
of your termination of employment.  The remainder of the Bonus will be paid on
the first anniversary of your termination date.  In the event you incur an
Involuntary Termination following payment of the Second Installment, but prior
to payment of the Third Installment, the Third Installment payment will be made
on the date six months following your termination of employment. Each potential
payment date set forth in this Section 2(a) is a “Termination Payment Date” for
purposes of this Retention Agreement.


(b)            Termination Due to Death or Disability.  If, prior to any
scheduled payment date set forth in Section 1, your employment terminates due to
death or OneBeacon (or its successor) terminates your employment due to
“Disability” (as defined in the OneBeacon 2017 Long-Term Incentive Plan, as in
effect on the date hereof), then any unpaid amount of the Bonus will be paid to
you, or your designated beneficiary, in a lump sum as promptly as practicable
following the later of (x) the Closing Date and (y) your termination date.


(c)           Other Termination.  If, prior to any scheduled payment date set
forth in Section 1, your employment terminates for any reason other than as set
forth in Section 2(a) or 2(b), then all future installment payments of the Bonus
will be immediately forfeited.


(d)            Conditions; Payment Timing.   Any portion of the Bonus that may
be payable under this Section 2 shall be subject to your execution of a release
of claims provided in connection with your termination of employment
substantially in the form attached hereto as Exhibit A.  Such release of claims
must be executed on or after the date of your termination of employment, and
must become effective and irrevocable no later than the 61st day after your
termination of employment (the “Release Condition”).  Subject to your
satisfaction of the Release Condition, any portion of the Bonus that may be
payable under this Section 2 shall be paid to you not later than the later of
(i) 14 days following the date that the Release Condition is satisfied,
provided, that, if such 14-day period spans two calendar years and the
applicable payment is subject to Section 409A (as defined below), the Bonus
payment shall be made in the second of the two calendar years and (ii) the
scheduled Termination Payment Date.  Failure to satisfy the Release Condition or
for the Closing Date to occur as described in Section 9, or your breach of the
noncompete set forth in Section 5 shall preclude any future entitlement to the
Bonus or any portion thereof under this Section 2. 
 
 
2

--------------------------------------------------------------------------------

 
3.                Golden Parachute Excise Tax.


(a)            If the Bonus, or any portion thereof, along with the aggregate
amount of any other payments or benefits that could be paid, provided or
delivered to you by OneBeacon, Parent or their respective affiliates (the
“Aggregate Payments”) are considered “parachute payments” (as defined in Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”)) (the Bonus
and such payments and benefits, the “Parachute Payments”), whether under this
Retention Agreement or any other agreement, plan, program and arrangement of
OneBeacon, Parent or their respective affiliates, and would, but for this
Section 3, be subject to the excise tax imposed under Section 4999 of the Code
(the “Excise Tax”), then prior to making the Parachute Payments, a calculation
shall be made comparing (i) the Net Benefit (as defined below) to you of the
Aggregate Payments after payment of the Excise Tax to (ii) the Net Benefit to
you if the Parachute Payments are limited to the extent necessary to avoid being
subject to the Excise Tax.  Aggregate Payments to which you are otherwise
entitled shall be reduced or eliminated or paid in full, as applicable, in order
to produce the greatest Net Benefit to you after taking into account any Excise
Tax payable by you; provided that if the Net Benefit to you, before applying any
such reduction or elimination of Aggregate Payments, is no more than 10% greater
than the Net Benefit to you, assuming Aggregate Payments are reduced or
eliminated so as to avoid your being subject to the Excise Tax, then OneBeacon
may, in its sole discretion, reduce or eliminate the Aggregate Payments to the
extent necessary so that no portion thereof would be subject to the Excise Tax.
“Net Benefit” means the present value of the Aggregate Payments net of all
federal, state, local, foreign income, employment, and excise taxes (including
the Excise Tax, to the extent applicable).


(b)           All determinations to be made under this Section 3 shall be made,
at OneBeacon’s expense, by a nationally recognized certified public accounting
firm selected by OneBeacon, whose determination, other than in the event of
manifest error, shall be conclusive and binding upon you and OneBeacon for all
purposes and may be relied upon by OneBeacon.  Notwithstanding the foregoing, it
is expressly understood and agreed by the parties that (i) in determining the
amount of Parachute Payments, such accounting firm shall conduct a “reasonable
compensation” analysis under Section 280G of the Code, including a valuation of
the non-compete set forth in Section 5, and OneBeacon and you shall cooperate in
good faith in connection with such valuation, and (ii) unless otherwise agreed
by the parties, any reduction or elimination of Parachute Payments contemplated
under this Section 3 shall apply only after taking into account such valuation
of the non-compete set forth in Section 5.


4.                Confidentiality.  You hereby agree that you will keep the
terms of this Retention Agreement confidential, and will not, except as required
by or otherwise permitted by applicable law (including in the event of any
litigation between you and OneBeacon or Parent or any of their affiliates) or if
requested by a governmental or regulatory investigation, disclose such terms to
any person other than your immediate family or professional advisers (who also
must keep the terms of this Retention Agreement confidential).


5.                Non-Competition; Non-Solicitation. In consideration of the
Bonus, you agree to the following:
 
3

--------------------------------------------------------------------------------

 
(a)            Non-Competition upon Involuntary Termination; Termination Due to
Disability.  In the event your employment terminates for any reason other than
as set forth in Section 5(b), such as an Involuntary Termination or a
termination of your employment by OneBeacon (or its successor) due to
“Disability”, you agree that, during the period commencing on the date of such
termination of employment and ending on the first anniversary of such
termination of employment (the “Non-Compete Period”), you will refrain from,
directly or indirectly, rendering services that are competitive with any of the
businesses of OneBeacon or any of its subsidiaries as of your termination date,
in any geographic area in the world for which you had job responsibilities
during the last two (2) years of your employment or association with OneBeacon
and its subsidiaries; provided that, in the event such termination of employment
occurs after payment of the Second Installment and prior to payment of the Third
Installment, the Non-Compete Period shall, instead, end on the six-month
anniversary of your termination of employment; provided, further, that in the
event such termination of employment occurs after payment of the Third
Installment, the Non-Compete Period shall not apply.


(b)            Non-Competition upon Voluntary Resignation; Termination for
Cause.  In the event your employment terminates (x) due to your voluntary
resignation other than for Constructive Termination or (y) a termination of your
employment by OneBeacon (or its successor) due to “Cause” (as defined in the
OneBeacon 2017 Long-Term Incentive Plan, as in effect on the date hereof), you
agree that, during the period commencing on the date of such termination of
employment and ending on the earlier of (i) the six-month anniversary of such
termination of employment and (ii) the thirtieth month anniversary of the
Closing Date, you will refrain from, directly or indirectly, rendering services
that are competitive with any of the businesses of OneBeacon or any of its
subsidiaries as of your termination date, in any geographic area in the world
for which you had job responsibilities during the last two (2) years of your
employment or association with OneBeacon and its subsidiaries.


(c)            Exceptions.  Notwithstanding anything herein to the contrary,
nothing in this Section 5 shall prohibit you from being a passive owner of not
more than 5% of the outstanding stock or equity interests of any competing
company or other entity, so long as you have no active participation in or
control of the business of such company or entity.  For the avoidance of doubt,
nothing in this Section 5 shall prohibit you from rendering services to a person
or entity that engages in multiple lines of business, and only a discrete
division, unit or client-base of such person or entity competes with any of the
businesses of OneBeacon or any of its subsidiaries or affiliates, provided that
you refrain from rendering services, directly or indirectly, to such competitive
discrete division, unit or client-base during the period of restriction set
forth above.


(d)            Non-Solicitation.  In addition, you agree that you shall not,
directly or indirectly, for a period beginning on your termination of employment
and ending on (i) if your employment is terminated (x) due to your voluntary
resignation other than for Constructive Termination or (y) by OneBeacon (or its
successor) due to Cause, the later of (A) the second anniversary of the date on
which the last installment of the Bonus was paid to you in accordance with
Section 1 and (B) the first anniversary of your termination of employment, and
(ii) if your termination of employment occurs for any reason other
 
4

--------------------------------------------------------------------------------

 
than as set forth in the foregoing clause (i), the first anniversary of the
termination of your employment:


(i)            initiate, receive or otherwise engage in contact, directly or
indirectly, with any individual or entity that is (1) a current insured of
OneBeacon (and where applicable, limited to a specific layer) that you directly
serviced or otherwise had contact with on behalf of OneBeacon; (2) a prospective
customer or account identified by OneBeacon and actively being pursued by
OneBeacon that you serviced or otherwise had contact with on behalf of OneBeacon
(where applicable, limited to a specific layer); or  (3) a current insured or
prospective customer or account actively being pursued by OneBeacon about which
you acquired confidential information as a result of  your employment  with
OneBeacon (collectively, a “Protected Customer”), for the purpose of soliciting
business from such individual or entity and/or to divert that individual’s or
entity’s business away from OneBeacon;


(ii)         divert, or attempt to divert, a Protected Customer from OneBeacon
by soliciting any producer or supplier, or prospective producer or supplier, of
OneBeacon from doing business with OneBeacon, or to otherwise change its
relationship with OneBeacon; or


(iii)       solicit or induce, or attempt to solicit or induce, any employee,
consultant or independent contractor of OneBeacon to leave OneBeacon for any
reason whatsoever, or hire or solicit the services of any employee of OneBeacon.


Prohibited solicitation under this Section 5 includes (i) solicitations via
personal devices, such as cell phones and computers, and (ii) solicitations via
any social media, including, but not limited to, LinkedIn, Facebook, and
Twitter.  Notwithstanding the foregoing, you may provide personal references and
shall not violate this Section 5(d) by placing an advertisement for employees
not targeted specifically at employees of OneBeacon.


(e)            You acknowledge that the business of OneBeacon is intensely
competitive, and that, during your employment with OneBeacon you have had, and
will continue to have, substantial access to, and knowledge of, confidential and
proprietary information which is vital to the success of OneBeacon’s business. 
You further acknowledge that the restrictions set forth in this Section 5
reflect the reasonable requirements of OneBeacon in the circumstances.  If you
breach the non-competition or non-solicitation restrictions in this Section 5,
then the Company’s sole remedy shall be that you shall immediately forfeit any
right to future payments of the Bonus; provided, however, that to the extent
that Section 5(b) applies and you breach the non-competition restrictions in
Section 5(b), then the Company shall not be limited in obtaining any relief
otherwise available to the Company.


6.                Withholding; Tax.  OneBeacon may deduct and withhold from any
amount payable under this Retention Agreement such taxes as are required to be
withheld pursuant to any applicable law.  It is intended that the payments under
this Retention Agreement are either exempt from or compliant with Section 409A
of the Internal Revenue Code of 1986, as
 
5

--------------------------------------------------------------------------------

 
amended, and the regulations and guidance promulgated thereunder (“Section
409A”), and this Retention Agreement shall be administered, interpreted and
construed in a manner consistent with the requirements and exemptions under
Section 409A.  If any provision of this Retention Agreement is found not to
comply with or otherwise not be exempt from the provisions of Section 409A, the
parties shall cooperate reasonably and in good faith to modify the Retention
Agreement to comply with Section 409A while preserving the economic intent of
this Retention Agreement to the extent possible. Each payment under this
Retention Agreement shall be treated as a separate identified payment for
purposes of Section 409A. If a payment obligation arises under this Retention
Agreement on account of your termination of employment and such payment
obligation constitutes “deferred compensation” (as defined under Treasury
Regulation section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation section 1.409A-1(b)(3) through (b)(12)), it shall be payable
only after your “separation from service” (as defined under Treasury Regulation
section 1.409A-1(h)); provided, however, that if you are a “specified employee”
(as defined under Treasury Regulation section 1.409A-1(i)), any such payment
obligation that is scheduled to be paid within six months after such separation
from service shall accrue without interest and shall be paid, subject to any
other later required payment dates set forth in this Retention Agreement, on the
first day following the six month anniversary of your separation from service,
or, if earlier, within fifteen days after the appointment of the personal
representative or executor of  your estate following your death.


7.                Rules of Interpretation.  This Retention Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
communications, whether oral or written relating to retention awards.  This
Retention Agreement is not, and nothing in this Retention Agreement shall be
construed as, an agreement to provide employment to you.  No provisions of this
Retention Agreement may be amended or waived except by a written document signed
by you and a duly authorized officer of OneBeacon.  The failure of a party to
insist upon strict adherence to any term of this Retention Agreement on any
occasion shall not be considered a waiver of such party’s rights or deprive such
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Retention Agreement.  If any one or more of the terms or
provisions of this Retention Agreement shall be held to be invalid or
unenforceable, the validity and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby, and the terms or provisions that
are held to be invalid or unenforceable shall be limited so that they shall
remain in effect to the extent permissible by law.  The validity,
interpretation, construction and performance of this Retention Agreement shall
be governed by the laws of the State of Minnesota (without giving effect to its
conflicts of law).  This Retention Agreement may be executed in two or more
counterparts (including by facsimile or PDF), each of which will be deemed an
original but all of which together will constitute one and the same instrument.


8.                Voluntary Execution.  This Retention Agreement is executed
voluntarily and without any duress or undue influence on the part of or behalf
of the parties.  The parties acknowledge that: (a) they have read this Retention
Agreement; (b) they understand the terms and consequences of this Retention
Agreement; and (c) they are fully aware of the legal and binding effect of this
Retention Agreement.


9.                Effectiveness.  If the merger agreement with Parent referred
to above terminates and the merger does not occur, then this Retention Agreement
will also terminate and
 
6

--------------------------------------------------------------------------------

 
become null and void, and none of Parent, OneBeacon or their affiliates will
have any liability to you or any other person, and you will not have any
liability to any person by reason of this Retention Agreement.

 
7

--------------------------------------------------------------------------------

 
*    *    *    *


Please indicate your understanding and agreement with the above by signing the
attached copy of this Retention Agreement and returning it to OneBeacon to my
attention.  Thank you for your contributions thus far and the contributions we
know you’ll make in the time ahead.
 
 

 
Very truly yours,
 
ONEBEACON INSURANCE GROUP, LTD.
                 
 
By:
      Name:         Title:    

 
 
 
Accepted and Agreed:
 
 
       
 
   
 
 
[Employee’s Name]
   
 
 
 
   
 
  Dated:  __________________, 2017         

 
 
8

--------------------------------------------------------------------------------

 
Annex A


CERTAIN DEFINITIONS


For purposes of this Retention Agreement, “Involuntary Termination” means a
“Termination Without Cause” or a “Constructive Termination” as defined below. 
References to OneBeacon in the following definitions include the Parent,
OneBeacon and their respective subsidiaries and affiliates.


“Termination Without Cause” means OneBeacon (or its successor) terminates your
employment with OneBeacon, or business unit thereof, by OneBeacon other than due
to (i) your death or Disability or (ii) Cause.


“Constructive Termination” means a termination of your employment with OneBeacon
at your initiative that you declare by prior written notice delivered to the
Secretary of OneBeacon to be a Constructive Termination by OneBeacon, and which
follows (i) a material decrease in your total annual compensation opportunity
(calculated as a the sum of your annual base salary plus target annual bonus),
(ii) a material diminution in the authority, duties or responsibilities of your
position such that you cannot continue to carry out your job in substantially
the same manner as it was intended to be carried out immediately before such
diminution or (iii) a relocation of your principal place of employment by more
than 35 miles from your principal place of employment immediately prior to the
effective time of the merger.  Notwithstanding anything herein to the contrary,
Constructive Termination shall not occur unless and until (A) you deliver such
notice within 30 days following the initial existence of the circumstances
giving rise to Constructive Termination, (B) 30 days have elapsed from the date
OneBeacon receives such notice from you without OneBeacon curing or causing to
be cured the circumstances giving rise to Constructive Termination, and (C) your
effective date of resignation is no later than ten days following OneBeacon’s
failure to cure.
 